The Cooperative Republic of Guyana is honoured to participate in this historic session of the General Assembly. We would like to congratulate you, Mr. President, on your election, and pledge Guyana’s cooperation as you guide the Assembly in the fulfilment of its tasks. We would also like to thank your predecessor, Mr. Sam Kutesa, for his stewardship in piloting the post-2015 agenda. That
process has culminated in the historic 2030 Agenda for Sustainable Development (resolution 70/1). The Sustainable Development Goals it contains reflect the common consensus within the international community on the elements that are integral to human development.
The United Nations, established 70 years ago and a mere five months after the formal end of the Second World War, became the midwife of a new international order. That new order of world peace was depicted symbolically and powerfully in the form of a bronze statue on the grounds of the Headquarters of the United Nations. It embodies the vision revealed in the Holy Bible in the Book of Isaiah that states,
“And he shall judge among the nations, and shall rebuke many people: and they shall beat their swords into ploughshares, and their spears into pruning hooks: nation shall not lift up sword against nation, neither shall they learn war any more.” (The Holy Bible, Isaiah, 4:2)
That prophetic verse became the philosophical basis of the United Nations, which became the organizational foundation for a global order that saw the emergence of a plethora of newly independent States, a result of the decolonization process after the Second World War. In the years since its establishment, 126 States have gained their independence.
The United Nations began in 1945 with a membership of only 51 countries, but today that has almost quadrupled to 193. The majority of new States are mini-, micro- and small ones. The undemocratic and warlike empires of which they were colonies were dismantled after two world wars. These are the questions that small States ask of the United Nations on this, its seventieth anniversary: How will our peoples be protected from foreign aggression? How will our territories be safeguarded from invasion? How will peace among nations be preserved? How will the independence of the new States be sustained? The Charter of the United Nations charges our Organization with the responsibility
“to bring about by peaceful means, and in conformity with the principles of justice and international law, adjustment or settlement of international disputes”.
That responsibility is essential to the existence and survival of small States that are threatened by more powerful ones. They risk being subjugated unless the international community can demonstrate a
2/51 15-29431

29/09/2015 A/70/PV.16
commitment to providing an effective deterrent against their domination by larger, stronger States, and the capability to do so.
On 9 May 1994, at its forty-ninth session, the General Assembly adopted resolution 49/31, which, among other things, recognizes that small States may be particularly vulnerable to external threats and acts of interference in their internal affairs; stresses the vital importance for all States of the unconditional respect by all States of all the principles of the Charter of the United Nations, including the principles of sovereign equality, territorial integrity, non-interference in the internal affairs of other countries and the peaceful settlement of disputes and their consistent application; also stresses the importance of strengthening regional security arrangements by increasing interaction, cooperation and consultation; appeals to the relevant regional and international organizations to provide assistance when requested by small States for the strengthening of their security in accordance with the principles of the Charter; requests the Secretary-General to continue to pay special attention to monitoring the security situation of small States and to consider making use of Article 99 of the Charter; and calls on the Security Council and other relevant organs of the United Nations to pay special attention to the protection and security of small States. That is a manifesto for small States, contained in a resolution adopted by the General Assembly 21 years ago.
Guyana is a small State and a new State, a product of the post-Second World War promise of peace. Guyana is a child of the United Nations. Eight months from now, on 26 May 2016, Guyana will mark the fiftieth anniversary of its independence. But for 50 years, our small country has been prevented from fully exploiting its rich natural resources. Venezuela has threatened and deterred investors and frustrated our economic development. For 50 years it has violated our territorial integrity by occupying part of our territory, the most recent incident in that regard being on 10 October 2013, when it sent a naval corvette into our maritime zone and expelled a peaceful petroleum- exploration vessel conducting seismic surveys. For 50 years Venezuela has promulgated decrees making spurious claims on our territory, the most recent on 26 May, our independence anniversary, when it issued decree number 1,787, containing specific coordinates that would annex almost our entire maritime zone, and
constituting a reassertion of Venezuela’s claim to 5 of Guyana’s 10 regions.
Guyana rejects Venezuela’s threats and claims, made in defiance of international law, and we resist its acts of aggression, conducted in defiance of the Charter of the United Nations, which prescribes the peaceful settlement of disputes and proscribes the use of armed force.
Guyana’s borders with Venezuela were settled 116 years ago. The entire world, except the Bolivarian Republic of Venezuela, accepts and acknowledges our borders. In 1968, at the Assembly’s twenty-third session (see A/PV.1680), Guyana explained to the world how in 1897 a treaty of arbitration was signed between the United Kingdom and Venezuela. That treaty provided for the establishment of an arbitral tribunal to determine the boundary line between the colony of British Guiana, as we were then, and Venezuela. It committed the parties to consider the result of the proceedings of the tribunal of arbitration as a full, perfect and final settlement of all the questions referred to the arbitrators. The tribunal issued its decision on 3 October 1899, awarding Venezuela 13,000 square kilometres of our territory, an area bigger than Jamaica or Lebanon. Venezuela was bound under international law to respect that decision, which it did for the next six decades.
From the beginning of Guyana’s independence, however, Venezuela has resorted to various stratagems to deprive us of our territory. There has been a series of acts of aggression by Presidents of Venezuela against my country, from President Raúl Leoni Otero’s decree number 1,152 of 15 June 1968 to President Nicolás Maduro Moro’s of 26 May of this year. Venezuela — more than four times the size of Guyana, with armed forces that are more than 40 times the size of our defence force — mindful of its superior wealth and military strength, but unmindful of its obligation as a Member of the United Nations, the Union of South American Nations and the Organization of American States, has pursued a path of intimidation and aggression. It is unsettling a settled border. It is destabilizing a stable region of the globe by the use of armed force against a small, peaceful State. Venezuela has retarded Guyana’s development through its use of threats that are intended to force a small State to yield up its birthright. Its expansionist ambitions cannot be allowed to undermine the principle of the inviolability
15-29431 3/51

A/70/PV.16 29/09/2015
of borders and the tenets of international law, and to redraw borders that have gone undisturbed for decades.
Guyana recommits to preserving the Caribbean as a zone of peace. Today we renew our pledge before the Assembly that we will pursue the path of peace for all time. We reaffirm our commitment to the peaceful settlement of international disputes. Guyana has total confidence in international law, and seeks a resolution of this controversy that is consistent with the provisions of the Charter of the United Nations.
The Geneva Agreement, signed on 17 February 1966, between the Governments of the United Kingdom of Great Britain and Northern Ireland, Venezuela and British Guiana, as we were then, provides for action to be taken by the Secretary-General of the United Nations in order to resolve any contention occasioned by the claim made by the Bolivarian Republic of Venezuela that the arbitral award of 1899 is null and void. Guyana has full confidence in the judgement and capacity of the United Nations, through the Office of the Secretary-General, to identify solutions that will validate the just, perfect and final nature of its decision. We thank the United Nations and the Secretary-General for appointing various officials during the past 25 years to use their good offices to help to resolve this controversy. We feel, however, that the process has now been exhausted.
Guyana does not want this obnoxious territorial claim to obscure our country’s prospects for peace and obstruct its potential growth for the next 50 years. We need a permanent solution if we are to avoid a fate of perpetual peril and penury, and we seek a juridical settlement to the controversy. We put our faith and our fate in the hands of the international system of peace promised by the Charter of the United Nations nearly 70 years ago. We want to bring an end to Venezuelan aggression. We want to develop our country, all of our country, in accordance with international law. Guyana therefore calls on the United Nations to give real meaning to resolution 49/31 of 9 May 1994 by establishing a collective security system designed not merely to monitor but also, more importantly, to maintain the security of small States. That resolution, as I said, is a manifesto for the security of small States.
The United Nations remains our best hope and prospect for peace, the best assurance of security for small States. It is our strength, support and succour in times of danger. We pledge Guyana’s adherence to the Charter of the United Nations. Guyana seeks
nothing more than the solidarity of the international community, the assurance of the Charter and the safety of international law.
